NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANTHONY ALONZO WILLIAMS,                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D13-2202
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 24, 2014.

Appeal from the Circuit Court for Lee
County; Edward J. Volz, Jr., Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

             Anthony Alonzo Williams appeals his judgment and sentence entered

following his no contest plea to the charge of possession of a weapon and/or

ammunition by a convicted felon. We affirm without prejudice to any right he may have
to file a motion for postconviction relief. See Fisher v. State, 35 So. 3d 143, 144 (Fla.

2d DCA 2010).

              Affirmed.


WALLACE and SLEET, JJ., Concur.




                                            -2-